EXHIBIT 10.1

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (this “Unlimited Guaranty”), dated as of
July 28, 2008, made by SMURFIT-STONE CONTAINER ENTERPRISES, INC., a corporation
organized under the laws of the State of Delaware having its chief executive
office at 150 North Michigan Avenue, Chicago, IL  60601 (“Guarantor”) in favor
of THE CIT GROUP/EQUIPMENT FINANCING, INC., as the initial lender (the “Initial
Lender”) and as Administrative Agent for the benefit of the Lenders (as defined
below) (the “Administrative Agent” and together with the Lenders, the
“Beneficiaries”).

 

WHEREAS, pursuant to that Credit Agreement dated as of March 30, 2006 (as
subsequently amended, the “Original Credit Agreement”), by and between Calpine
Corrugated, LLC (formerly known as Produce Container, LLC (the “Borrower”) and
the Administrative Agent and Initial Lender and such other financial
institutions as may become parties thereto from time to time (together with the
Initial Lender, the “Lenders”), the Initial Lender made advances to Borrower in
the aggregate principal amount of $40,350,000.00 to finance the purchase and
installation of equipment for the manufacture of corrugated containers at
Borrower’s facility in Fresno, California (the “Manufacturing Facility”), which
advances were subsequently converted to a Term Loan evidenced by that Term Note
in favor of the Initial Lender effective as of November 30, 2006;

 

WHEREAS, pursuant to that Guaranty dated as of March 30, 2006 (the “Original
Guaranty”), the Guarantor provided a limited guaranty of the obligations of
Borrower under the Original Credit Agreement;

 

WHEREAS, the Borrower, the Administrative Agent and the Initial Lender
thereafter amended the Original Credit Agreement in certain respect pursuant to
that Amendment No. 1 to Credit Agreement entered into as of October 30, 2006,
that letter agreement denominated Amendment No. 2 to Credit Agreement dated
November 30, 2006, and that Amendment No. 2 [sic] to Credit Agreement entered
into as April 23, 2007;

 

WHEREAS, during 2007 the Working Capital Lender (as defined in the Original
Credit Agreement) advised the Administrative Agent of the occurrence of certain
“Events of Default” (the “Revolver Defaults”) under the Working Capital Loan
Documents (as defined in the Original Credit Agreement);

 

WHEREAS, by letter dated November 30, 2007, the Administrative Agent notified
the Borrower and the Guarantor that certain Events of Default (collectively, the
“Identified Defaults”) had occurred and were continuing under the Original
Credit Agreement, including breach of certain financial covenants in the
Original Credit Agreement and the existence of the Revolver Defaults;

 

WHEREAS, the Borrower, the Administrative Agent, the Initial Lender and the
Guarantor subsequently entered into negotiations to restructure the Original
Credit Agreement and other Loan Documents, and pursuant to that Amendment No. 4
to Credit Agreement, Reservation of Rights and Reaffirmation of Guaranty entered
into as of December 28, 2007, that Amendment No. 5 to Credit Agreement,
Reservation of Rights and Reaffirmation of Guaranty entered into as of
January 31, 2008, and that Amendment No. 6 to Credit Agreement, Reservation of
Rights and Reaffirmation of Guaranty entered into as of February 29, 2008, the
Borrower, the Administrative Agent, the Initial Lender and the Guarantor further
amended the Original Credit Agreement on the terms and conditions set forth
therein;

 

WHEREAS, the Borrower has failed to make the principal payments due under the
Original Credit Agreement as of March 14, April 14, May 14 and June 14, 2008
(the “Payment Defaults,” and collectively with the Identified Defaults and any
other Defaults described on Schedule 1.01(a) to the Credit Agreement (as defined
below), the “Existing Defaults”);

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that Amended and Restated Operating Agreement of Calpine
Corrugated, LLC (the “Calpine Operating Agreement”) dated as of the Effective
Date (as defined in the Credit Agreement), the existing members of the Borrower
and the Guarantor have restructured the Borrower to, among other things, admit
the Guarantor as a Member (as defined in the Calpine Operating Agreement) owning
a 90% Percentage Interest (as defined in the Calpine Operating Agreement) in the
Borrower;

 

WHEREAS, the Borrower and the Guarantor have requested that the Administrative
Agent and the Initial Lender (i) waive the Existing Defaults and the right to
collect interest at the Default Rate (as defined in the Original Credit
Agreement) as a result of the Existing Defaults (ii) enter into an Amended and
Restated Credit Agreement (the “Credit Agreement”) and (iii) otherwise amend the
Loan Documents on the terms and subject to the conditions set forth in the
Credit Agreement, in consideration for which the Guarantor has agreed to amend
and restate the Original Guaranty to provide a full guaranty of the Term Loan
and all obligations of the Borrower under the Credit Agreement;

 

WHEREAS, the Borrower, the Administrative Agent, the Initial Lender and the
Guarantor have agreed that, on the Effective Date, the Original Credit
Agreement, the Term Note and the Original Guaranty will each be amended and
restated in its entirety, and other Loan Documents will be further amended in
certain respects, in each case as provided in, and on and subject to the terms
and conditions set forth in, the Credit Agreement;

 

WHEREAS, the Administrative Agent and the Initial Lender are unwilling to waive
the Existing Defaults and the collection of interest at the Default Rate, to
enter into the Credit Agreement and to otherwise provide the concessions
requested by the Borrower and Guarantor unless, among other conditions, the
Guarantor shall have executed and delivered this Unlimited Guaranty in favor of
the Administrative Agent (for the benefit of all Beneficiaries); and

 

WHEREAS, the Guarantor, both through its contractual relationships with the
Borrower and as 90% owner of the Borrower, has derived and will derive
substantial economic benefit from the financing provided by the Initial Lender
to the Borrower pursuant to the Credit Agreement and will derive substantial
additional economic benefit from the Initial Lender’s forbearance with respect
to, and waiver of, the Existing Defaults and the other concessions granted by
the Initial Lender in acceding to the request of the Borrower and the Guarantor
to amend the Original Credit Agreement and the other Loan Documents;

 

NOW THEREFORE, in consideration of the foregoing (all of which are incorporated
as express representations and covenants of Guarantor) and in order to induce
the Initial Lender and the Administrative Agent to waive the Existing Defaults
and the right to collect interest at the Default Rate as a result of the
Existing Defaults and to otherwise amend the Original Credit Agreement and the
Loan Documents for the benefit of Borrower and Guarantor, Guarantor, for the
benefit of the Administrative Agent and the Beneficiaries, hereby amends and
restates the Original Guaranty in its entirety to read as follows:

 

1.             Guarantor, as a primary obligor, hereby unconditionally and
irrevocably, guarantees to the Beneficiaries that the Borrower will fully and
promptly pay and perform all of the Borrower’s obligations under the Credit
Agreement and the other Loan Documents as now in effect or as the same may be
modified, amended and/or restructured at any time, including, but not limited
to, the obligation to repay the principal of the Term Loan (as defined in the
Credit Agreement), interest thereon, break costs contemplated therein,
prepayment fees contemplated therein, costs and expenses (including legal fees
and disbursements) of the Administrative Agent and the other Lenders that the
Borrower has agreed to bear thereunder, and payment and performance of all other
obligations of the Borrower thereunder (all of the foregoing are hereinafter
referred to collectively as the “Obligations”) and that, if for any reason the
Borrower shall fail to pay or perform any Obligation, the Guarantor will
promptly pay or perform the same without limitation or condition.

 

2.             The obligations of Guarantor under this Unlimited Guaranty shall
be continuing, absolute and unconditional under any and all circumstances and
shall be paid and performed by Guarantor

 

2

--------------------------------------------------------------------------------


 

regardless of (a) the invalidity or unenforceability of any of the Obligations;
(b) any change in the time, manner, place of payment or in any other term of any
of the Obligations; (c) any impossibility, impracticably, frustration of
purpose, illegality, force majeure or act of government; (d) the bankruptcy,
winding up, liquidation, dissolution or insolvency of the Borrower; (e) the
insufficiency, invalidity or unenforceability of any collateral security or any
other guaranty of the Obligations at any time held by the Beneficiaries (or any
of them); or (f) any defense, offset or counterclaim which may at any time be
available to or asserted by the Borrower against the Beneficiaries (or any of
them).

 

3.             The Guarantor agrees, without the Beneficiaries first having to
proceed against the Borrower or other person or to liquidate any collateral
security for any Obligations, to pay on demand all Obligations due and to become
due to the Beneficiaries (or any of them) from the Borrower together with all
losses, costs, attorneys’ fees or expenses the Beneficiaries (or any of them)
may incur in enforcing its rights against the Guarantor hereunder.

 

4.             Guarantor waives (a) notice of acceptance of this Unlimited
Guaranty and the presentment, demand, protest and notice of non-payment or
protest with respect to any Obligation and any and all other demands and notices
required by law; (b) any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which Guarantor may now
or hereafter have against the Borrower or any other person directly or
contingently liable for the Obligations or with respect to the Borrower’s
property (including, without limitation, property collateralizing the
Obligations), arising from the existence of this Unlimited Guaranty; (c) all
exemptions; (d) all setoffs and counterclaims; and (e) any duty on the part of
any Beneficiary (should such duty exist) to disclose to Guarantor any matter,
fact or thing related to the business operations or condition (financial or
otherwise) of the Borrower or its affiliates or property, whether now or
hereafter known by such Beneficiary.

 

5.             Guarantor agrees that the Beneficiaries may at any time and from
time to time, without Guarantor’s consent and without notice to Guarantor and
without affecting, releasing or impairing any of Guarantor’s obligations
hereunder, from time to time, as the Beneficiaries may deem advisable, do any of
the following (a) renew, grant time, extend, modify, release or discharge any of
the Obligations (including extensions beyond the original term thereof) or of
any other party at any time directly or contingently liable for the payment
thereof; (b) accept partial payments of the Obligations; (c) settle, release (by
operation of law or otherwise), compound, compromise, collect or liquidate any
Obligation and any collateral security therefor in any manner; (d) consent to
the transfer or return of any collateral security, or take and hold additional
security or guaranties, for any Obligation; (e) bid and purchase at any sale of
collateral security for any Obligation, and direct the order and manner of any
sale.

 

6.             This Unlimited Guaranty is an unconditional guarantee of payment
and performance.

 

7.             A waiver by any Beneficiary of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Beneficiary or any other Beneficiary would otherwise have on any future
occasion.  Neither failure to exercise nor any delay on the part of any
Beneficiary in exercising any right or remedy hereunder shall operate as a
waiver thereof.  The rights and remedies herein provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

 

8.             If a claim is made upon any Beneficiary at any time for repayment
or recovery of any amount of other value received by such Beneficiary from any
source in payment of or on account of any Obligations guaranteed hereunder and
such Beneficiary repays or otherwise becomes liable for all or any part of such
claim by reason of (a) any judgment, decree or order of any court or
administrative body having competent jurisdiction; (b) any event or action
including the insolvency, bankruptcy or reorganization of the Borrower; or
(c) any settlement or compromise of any such claim, Guarantor shall remain
liable to such Beneficiary hereunder for the amount so repaid or for which such
Beneficiary is otherwise liable to the same extent as if such amount had never
been received by such Beneficiary.

 

9.             Any and all amounts required to be paid by Guarantor hereunder
shall be paid in lawful money of the United States of America in accordance with
the terms and provisions hereof, without

 

3

--------------------------------------------------------------------------------


 

deductions for and free and clear of any and all taxes, levies, duties,
withholding or restrictions of any nature now or hereafter imposed, levied,
collected, withheld or assessed with respect to any of the Obligations or this
Unlimited Guaranty by any taxing authority of competent jurisdiction (“Taxes”). 
If any Taxes are required to be deducted or withheld from any amount payable to
any Beneficiary under this Unlimited Guaranty, such amount payable shall be
increased to yield to such Beneficiary (after payment of all Taxes) the amount
specified to be paid hereunder.  Whenever any Taxes are paid by Guarantor on
behalf of any Beneficiary, Guarantor shall, as promptly as possible, send such
Beneficiary (through the Administrative Agent) an official receipt showing
payment thereof, together with such additional evidence of payment as such
Beneficiary (through the Administrative Agent) may reasonably require.

 

10.           Guarantor specifically acknowledges that the specification of
payment in United States Dollars (“Dollars”) is of the essence.  Unrestricted,
convertible and transferable Dollars shall be the currency of account in the
case of all payments pursuant to or arising under this Unlimited Guaranty.  The
payment obligations of the Guarantor under this Unlimited Guaranty shall not be
discharged by an amount paid in another currency, whether pursuant to a judgment
or otherwise, to the extent that the amount so paid on prompt conversion to
Dollars under normal banking procedures does not yield the amount of Dollars due
under this Unlimited Guaranty.  If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency (the “Other Currency”), the rate of exchange used shall be that at
which the applicable Beneficiary could, in accordance with normal banking
procedures, purchase Dollars with the Other Currency on the business day
immediately preceding the date on which final judgment is given in such court. 
The obligation of the Guarantor in respect to any such sum due from it to any
Beneficiary hereunder shall, notwithstanding any judgment in such Other
Currency, be discharged only to the extent that, on the business day immediately
following the date on which such Beneficiary receives any sum adjudged to be so
due in the Other Currency, such Beneficiary may, in accordance with normal
banking procedures, purchase dollars with the Other Currency.  If the dollars so
purchased are less than the sum originally due to such Beneficiary in dollars,
the Guarantor agrees as a separate obligation and notwithstanding any such
judgment, to indemnify such Beneficiary against such loss, and if the dollars so
purchased exceed the sum originally due to such Beneficiary in dollars, such
Beneficiary (through the Administrative Agent) will promptly remit to the
Guarantor such excess.

 

11.           This Unlimited Guaranty shall be governed by, and construed in all
respects in accordance with, the internal laws of the State of Arizona, without
regard to any conflicts of law principles that may mandate the application of
the laws of any other jurisdiction.  Guarantor hereby irrevocably consents and
agrees that any legal action, suit or proceeding arising out of or in any way
connected with this Unlimited Guaranty may be instituted or brought against
Guarantor in the courts of the State of Arizona, in the county of Maricopa, or
the United States courts as the Administrative Agent or any other Beneficiary
may elect, and, by execution and delivery of this Unlimited Guaranty, Guarantor
hereby irrevocably accepts and submits to the non-exclusive jurisdiction of any
such court, and to all proceedings in such courts, and agrees to be bound by any
judgment thereof.  Guarantor hereby waives any right to a trial by jury in any
action or proceeding relating to or connection with this Unlimited Guaranty. 
Nothing in this Unlimited Guaranty shall affect or limit the right to effect
service of process in any other manner permitted by law or limit the right of
the Administrative Agent or any other Beneficiary to bring actions, suits or
proceedings in the court of any other jurisdiction.  Guarantor further agrees
that final judgment against it in any such legal action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction, within or
without the United States, by suit on the judgment, certified or exemplified
copy of which shall be conclusive evidence of the fact and amount of liability.

 

12.           To the extent that the Guarantor or the Borrower or any of their
respective properties, assets or revenues may have or may hereafter become
entitled to, or have attributed to it, any right of immunity, on the grounds of
sovereignty or otherwise, from any legal action, suit or proceeding, from the
giving of any relief in any thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service or process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding from the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in

 

4

--------------------------------------------------------------------------------


 

connection with this Unlimited Guaranty, the Guarantor hereby irrevocably and
unconditionally waives, and agrees not to plead or claim, any such immunity and
consents to such relief and enforcement.

 

13.           This Unlimited Guaranty constitutes the entire agreement between
the Guarantor and the Beneficiaries with respect to the subject matter hereof
and supersedes any prior understandings and agreements between such parties with
respect thereto.  There are no representations, warranties, terms, conditions,
understandings or collateral agreements, expressed, implied or statutory between
the parties other than as expressly set forth in this Unlimited Guaranty.

 

14.           This Unlimited Guaranty shall bind the respective representatives,
successors and assigns of Guarantor and each Beneficiary and shall inure to the
benefit of the successors and assigns of each Beneficiary.  The invalidity,
illegality or unenforceability of any other provision of this Unlimited Guaranty
shall not affect the validity, legality or enforceability of any other provision
of this Unlimited Guaranty.  This Unlimited Guaranty shall be governed by, and
be construed in accordance with, the laws of the State of Arizona.  None of the
terms or provisions of this Unlimited Guaranty may be amended, waived or
modified except by a writing signed by the party against which enforcement of
such amendment, waiver or modification is sought.

 

15.           The rights of each Beneficiary under this Unlimited Guaranty may,
subject to the terms and conditions set forth in the Credit Agreement (including
notice to the Administrative Agent, or in the case of an assignment by the
Administrative Agent, subject to the provisions thereof relating to the
replacement of the Administrative Agent), be assigned by such Beneficiary
without prior consent of the Borrower or the Guarantor.  The Guarantor may not
assign its obligations under this Unlimited Guaranty.

 

16.           All notices, requests and demands to or upon the respective
parties hereto shall be in writing and shall be deemed to have been given or
made when delivered to the party to whom it is addressed as follows:

 

If to Guarantor:

 

 

Smurfit-Stone Container Enterprises, Inc.

 

 

Six CityPlace Drive

 

 

Creve Coeur, MO 63141

 

 

Attention: Charles A. Hinrichs

 

 

Telephone: 314-656-5276

 

 

Facsimile: 314-787-6162

 

 

With a copy to:

 

 

 

 

 

Winston & Strawn LLP

 

 

35 W. Wacker Drive

 

 

Chicago, IL 60601

 

 

Attention: Brian S. Hart

 

 

Telephone: 312-558-5702

 

 

Facsimile: 312-558-5700

 

 

5

--------------------------------------------------------------------------------


 

If to the Administrative Agent or any other Beneficiary:

 

 

 

The CIT Group/Equipment Financing, Inc., as Administrative Agent

 

 

305 Fellowship Road

 

 

Suite 300

 

 

Mount Laurel, NJ 08054

 

 

Attention: Martin Healey

 

 

Telephone: 856-813-2623

 

 

Facsimile: 856-727-5203

 

 

 

 

 

With a copy to:

 

 

 

 

 

The CIT Group/Equipment Financing, Inc

 

 

305 Fellowship Road

 

 

Suite 300

 

 

Mount Laurel, NJ 08054

 

 

Attention: Cole Silver

 

 

Telephone: 856-813-2696

 

 

Facsimile: 856-813-2996

 

17.           Guarantor hereby further expressly covenants and agrees that, if
at any time Guarantor ceases to file periodic reports with the Securities and
Exchange Commission pursuant to the Securities and Exchange Act of 1934 and the
regulations promulgated thereunder, then Guarantor shall promptly deliver to
Administrative Agent copies of (i) all notices, requests and other documents
received by Guarantor or any of its Subsidiaries under or pursuant to the Credit
Agreement dated as of November 1, 2004 among Guarantor, Smurfit Stone Container
Corporation, Smurfit-Stone Container Canada, Inc., JPMorgan Chase Bank, as
Senior Agent, Deutsche Bank Trust Company Americas, as Senior Agent and
Administrative Agent, Deutsche Bank AG, as Canadian Administrative Agent, and
the lenders party thereto or any of the “Loan Documents” as defined therein
regarding any event that could materially impair the value of the interests or
the rights of any Loan Party or otherwise have a Material Adverse Effect,
(ii) any amendment, modification or waiver of any provision of any document
described in clause (i) above, and (iii) from time to time, such information and
reports regarding the documents described in clause (i) above as the
Administrative Agent may reasonably request.

 

[SIGNATURE PAGE FOLLOWS.]

 

IN WITNESS WHEREOF the Guarantor has executed this Unlimited Guaranty as of the
day and year first above written.

 

6

--------------------------------------------------------------------------------


 

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Charles A. Hinrichs

 

 

 

 

 

 

Name:   Charles A. Hinrichs

 

 

 

 

 

Title:   Senior Vice President & Chief Financial
Officer

 

 

ACKNOWLEDGED AND AGREED.

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.,

  as Administrative Agent

 

By:

/s/ Raymond M. Crouse

 

Name:   Raymond M. Crouse

Title:  Senior Vice President

 

7

--------------------------------------------------------------------------------